           Case 1:20-cv-10511-IT Document 44 Filed 01/28/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ROBERT BELCHER and                *
ZARINA BELCHER,                   *
                                  *
           Plaintiffs,            *
                                  *
      v.                          *                   Civil Action No. 1:20-cv-10511-IT
                                  *
BANK OF NEW YORK MELLON,          *
SELECT PORTFOLIO SERVICING, INC., *
and JOHN DOES 1-10,               *
                                  *
           Defendants.            *

                                  MEMORANDUM & ORDER
                                     January 28, 2021

TALWANI, D.J.

       Pending before the court is Plaintiffs Robert and Zarina Belcher’s Motion for Leave to

Amend the Complaint [#38]. For the reasons set forth below, Plaintiffs’ motion is DENIED.

       1. The Original Complaint and Procedural History

      On February 28, 2020, the Belchers filed this action in Suffolk County Superior Court

asserting an unlawful foreclosure on their residence. See State Court Complaint, Notice of

Removal Exh. A 1-37 [#1-1]. In their 37-page complaint, the Belchers brought 26 causes of

action against Defendant Bank of New York Mellon (Plaintiffs’ mortgage holder), Select

Portfolio Servicing, Inc. (Plaintiffs’ mortgage servicer) and Orlans, P.C. (foreclosure counsel for

the mortgagee).

      The factual allegations and legal claims underlying the original complaint were markedly

difficult to comprehend. However, the claims generally related to three different issues. First, the

Belchers complained that Defendant Bank of New York Mellon did not hold proper title to the

mortgage at issue (Counts 1–4, 12–13, 22–23). Second, the Belchers complained that their
             Case 1:20-cv-10511-IT Document 44 Filed 01/28/21 Page 2 of 8




original lender (who is not a party to this action) engaged in unlawful practices at the time the

Belchers’ loan was originated (Counts 5, 8–11, 22). Third, the Belchers complained that

Defendant Select Portfolio Servicing acted unlawfully in servicing the mortgage (Counts 5–6, 8,

12, 14). The Belchers also filed an Emergency Petition for a Temporary Restraining Order and/or

Preliminary Injunction, requesting that Defendant Bank of New York Mellon, as the mortgagee,

be enjoined from foreclosing on the property. Emergency Petition, Notice of Removal Exh. A at

39 [#1-1].

         On March 12, 2020, Defendants removed the action to this court, see Notice of Removal

[#1], and concurrently filed an opposition to the pending motion for a temporary restraining

order. See Defs.’ Opp’n [#4]. Shortly before the hearing on the emergency motion, Defendants

alerted the court that Plaintiffs had filed for bankruptcy protection. See also Suggestion of

Bankruptcy [#12]. The case was stayed while the bankruptcy case proceeded. See Elec. Order

[#13].

         On April 30, 2020, following the voluntary dismissal of the Belchers’ bankruptcy petition,

Defendants Bank of New York Mellon and Select Portfolio Servicing filed a joint Motion to

Dismiss the Complaint [#21].1 Shortly thereafter, Plaintiffs’ counsel moved to withdraw, and

Plaintiffs entered an appearance to proceed in this action pro se. See Mot. to Withdraw [#23];

Entry of Appearance [#29].

         In light of the withdrawal of Plaintiffs’ counsel, the court sua sponte extended the deadline

for Plaintiffs’ opposition to Defendants’ motion to dismiss to May 29, 2020. See Elec. Order




1
  The parties also filed a Joint Stipulation of Dismissal [#31] terminating all claims against
Defendant Orlans P.C. The parties agreed further that, in light of an ongoing moratorium on
Massachusetts foreclosure proceedings, the relief requested in the motion for a temporary
restraining order was, at least temporarily, mooted. See Elec. Clerk’s Notes [#20].
                                                   2
           Case 1:20-cv-10511-IT Document 44 Filed 01/28/21 Page 3 of 8




[#24]. However, no opposition having been filed by that deadline, on June 12, 2020, the court

granted Plaintiffs until June 26, 2020, to provide good cause for why they should be permitted to

file their opposition to Defendants’ motion to dismiss after the deadline had passed. Order [#33].

The court warned Plaintiffs that failure to respond would result in dismissal of the action.

      On June 22, 2020, Plaintiffs filed a Motion to Extend Time [#34] to respond to

Defendants’ motion to dismiss. However, the motion did not set forth any cause for Plaintiffs’

failure to comply with the May 29, 2020 deadline and made no commitment to offer any

substantive response to Defendants’ motion to dismiss. Accordingly, the court denied Plaintiffs’

motion and kept the June 26, 2020 deadline for any supplemental motions for leave to file a late

opposition. Order [#35].

      On June 24, 2020, Plaintiffs filed their supplemental Motion for Leave to File a Late

Opposition [#36]. However, Plaintiffs again did not provide cause for their opposition being late

nor did they commit to filing an opposition at all. Instead, Plaintiffs expressed an intent to file an

amended complaint. Accordingly, the court denied Plaintiffs’ request to file a late opposition and

granted Defendants’ Motion to Dismiss [#21]. See Order [#37]. The court set a deadline of July

23, 2020 for any motion seeking leave to file the proposed amended complaint. Id.

      On July 23, 2020, Plaintiffs filed the present Motion for Leave to Amend the Complaint

[#38]. In addition to requesting leave to file the attached Proposed First Amended Complaint

[#38-1], Plaintiffs’ motion also requested two additional months’ time to file a second amended

complaint. Plaintiffs stated that they had “recently engaged an expert in consumer residential

mortgages” and needed the additional time so that Plaintiffs could “add additional claims.” Pls.’

Mot. 1–2 [#38]. The court bifurcated the two forms of relief requested by Plaintiffs and first

invited Defendants to submit their position only as to Plaintiffs’ request of a two-month



                                                  3
            Case 1:20-cv-10511-IT Document 44 Filed 01/28/21 Page 4 of 8




extension to file a motion for leave to file a second amended complaint. Elec. Order [#40].

Following Defendants’ Opposition [#41] to this request, the court denied Plaintiffs’ motion with

regard to the two month extension of time because Plaintiffs “provided no cause for why the

investigation they now seek to initiate did not occur before they filed their initial complaint or

during the subsequent months.” See Elec. Order [#42]. The court then directed that Defendants

file any opposition to Plaintiffs filing the Proposed First Amended Complaint [#38-1]. Id.

Defendants promptly filed their Opposition [#43], leaving the motion ripe for adjudication.

        2. The Proposed First Amended Complaint

        Plaintiffs’ Proposed First Amended Complaint [#38-1] alleges as follows. Plaintiff

Robert Belcher owns and resides with his wife Zarina Belcher at the property at issue, located at

590 Truman Park Highway, Hyde Park, MA 02136 (the “Property”). Proposed Amended

Complaint (Am. Compl.) ¶¶ 1, 2 [#38-1]. Plaintiffs acquired the Property by quitclaim deed on

November 27, 2001 and the Property is registered in the Suffolk Registry District of the Land

Court. Id. ¶ 6. On December 28, 2005, in lieu of a loan for $412,000 from Union Federal Bank of

Indianapolis (“Union Federal”), Plaintiffs granted Union Federal a mortgage on the Property

with Mortgage Electronic Registration Systems (“MERS”) designated as nominee for Union

Federal. Id. ¶ 7.

        According to the Proposed First Amended Complaint, on May 8, 2010, MERS filed an

assignment of the mortgage to a “Certificateholders of Structured Asset Mortgage Investments II

Trust 2006-AR4 Mortgage Pass-Through Certificates, Series 2006-AR4” (the “Trust”). Id. ¶¶ 3,

8. Defendant Bank of New York Mellon is Trustee of the Trust. Id. ¶ 3. Although the assignment

had an execution date of April 26, 2010, it purports to have an “effective date” of December 8,

2009. Id. ¶¶ 9, 10.



                                                  4
           Case 1:20-cv-10511-IT Document 44 Filed 01/28/21 Page 5 of 8




       The Proposed First Amended Complaint alleges further that Defendant Select Portfolio

Servicing, Inc. (“SPS”) has now commenced foreclosure proceedings on behalf of Bank of New

York Mellon as Trustee of the Trust. Id. at Introduction, ¶ 12.

       Count I of Plaintiffs’ Proposed First Amended Complaint seeks a declaratory judgment

that Bank of New York Mellon, as Trustee for the Trust, does not hold a valid mortgage on the

Property. Id. ¶ 45. Plaintiffs claim this is so because, prior to Bank of New York Mellon being

assigned the mortgage, “there were several interim transfers of beneficial interest transactions in

the mortgage within the Commonwealth without registering any of the instruments associated

with those transfers.” Id. ¶ 44.

       Count II of Plaintiffs’ Proposed First Amended Complaint seeks injunctive relief on the

same grounds. Id. ¶¶ 46–49. Namely, Plaintiffs request that “the foreclosure proceedings

initiated and intended by Defendants . . . be prohibited until all transfers of beneficial interest are

registered as required by Mass. Gen. Laws ch. 185, § 67.”

       3. Legal Standard and Discussion

       Under Fed. R. Civ. P. 15(a)(2), leave to amend shall be “freely given when justice so

requires.” Foman v. Davis, 371 U.S. 178, 182 (1962) (citing Fed. R. Civ. P. 15(a)(2)). While the

rule requires the court to liberally grant motions to amend, the rule is bounded in at least two

important ways that are applicable here. First, leave to amend should not be granted where there

has been “undue delay, bad faith or dilatory motive on the part of the movant.” Id. Second, leave

to amend is not warranted where it would be futile, which is to say where the amended complaint

“would fail to withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).” Crowl v. M.

Chin Realty Trust, 607 F. Supp. 2d 245, 246 (D. Mass 2009) (citing Hatch v. Dep’t for Children,




                                                   5
           Case 1:20-cv-10511-IT Document 44 Filed 01/28/21 Page 6 of 8




Youth & Their Families, 274 F.3d 12, 19 (1st Cir.2001)). Here, Plaintiffs’ motion fails to clear

both hurdles.

       As an initial matter, Plaintiffs’ motion provides no basis for why their motion is timely.

Instead, Plaintiffs simply state that they “respectfully request under Fed. R. Civ. P. Rule 15(a)(2)

leave to file the proposed first amended complaint submitted herewith.” Pls.’ Mot. 1 [#38].

While Plaintiffs’ burden on a Fed. R. Civ. P. 15(a)(2) motion is not a high one, it is not non-

existent either. Plaintiffs’ omission is made even more salient where the court has previously

explained to Plaintiffs, who are proceeding pro se, that they must set forth cause when requesting

relief from the court. See June 12, 2020 Elec. Order [#33]; June 23, 2020 Order [#35]; July 2,

2020 Order [#37]. On the record before the court, the court finds that Plaintiffs’ late filing

amounts to undue delay.

       Beyond the court’s conclusion that Plaintiffs have failed to set forth cause for amending

their complaint at this time, the legal argument underlying Plaintiffs’ proposed amended

complaint is futile. Plaintiffs argue that Defendants failed to comply with Massachusetts law

insofar as “there were several interim transfers of beneficial interest transactions in the mortgage

within the Commonwealth without registering any of the instruments associated with those

transfers.” Am. Compl. ¶ 44 [#38-1]. Plaintiffs’ contention is misplaced.

       At the heart of Plaintiffs’ argument that registration of all changes in beneficial interest is

required is Mass. Gen. Laws ch. 185, § 67. This statute provides as follows:

       The owner of registered land may mortgage it by executing a mortgage deed.
       Such deed may be assigned, extended, discharged, released in whole or in part, or
       otherwise dealt with by the mortgagee by any form of deed or instrument
       sufficient in law for the purpose. But such mortgage deed, and all instruments
       which assign, extend, discharge and otherwise deal with the mortgage, shall be
       registered, and shall take effect upon the title only from the time of registration.




                                                  6
           Case 1:20-cv-10511-IT Document 44 Filed 01/28/21 Page 7 of 8




Mass. Gen. Laws ch. 185, § 67 (emphasis added). Plaintiffs contend that the statute requires that

not only the instruments conveying legal title to the land be registered, but also that any and all

instruments conveying a beneficial interest, such as notes secured by mortgages, be registered as

well. Am. Compl. ¶¶ 44–45 [#38-1]. The only courts to address this argument have squarely

rejected it. As a Superior Court Judge stated in Commonwealth v. Bank of Am., N.A., reading

the statutory phrase “instruments which . . . otherwise deal with the mortgage” to include notes

secured by mortgages would take the statutory phrase out of its context, which is a reference

only to those documents that affect title. See No. CIV. 11-4363-BLS1, 2012 WL 6062747, at *15

(Mass. Super. Dec. 3, 2012)). As the court explained:

       A promissory note, and any assignment thereof, does not affect title, and does not
       purport to do so; its effect, rather, is to evidence a debt. The holder of a note
       secured by a mortgage has the right to receive payment of the debt, along with “an
       equitable right to obtain an assignment of the mortgage,” so as to enforce the right
       to payment. But “the mere transfer of a mortgage note does not carry with it the
       mortgage,” and thus does not affect title to the mortgaged property.

Id. (citing Eaton v. Fed. Nat. Mortg. Ass’n, 462 Mass. 569, 576 (2012)) (internal citations and

quotations omitted). Indeed, in Eaton the Massachusetts Supreme Judicial Court noted that “the

mere transfer of a mortgage note does not carry with it the mortgage,” and that Massachusetts’

“recording system has never required mortgage notes to be recorded.” 2 462 Mass. at 576, 588;



2
 The terms “recorded” and “registered” are not interchangeable. Judge Boroff of the United
States Bankruptcy Court for the District of Massachusetts has provided the following helpful
explanation of what it means for a property to be “registered” as opposed to “recorded:”

       In Massachusetts, real property may be either registered or unregistered
       (recorded) land. Real estate in Massachusetts primarily consists of unregistered
       land, which is conveyed by the delivery of a deed. Registered land is not recorded
       in the same manner as other real estate, but is governed by Massachusetts statutes
       codifying a version of what is commonly referred to as a “Torrens System” for the
       registration of land titles. Registered land has gone through an adjudication
       process in order to quiet title, and “the Commonwealth guarantees and insures the
       title to land that is registered.” A certificate of title in registered property is stored
                                                   7
           Case 1:20-cv-10511-IT Document 44 Filed 01/28/21 Page 8 of 8




see also LaRace v. Wells Fargo Bank, N.A., No. 18-MISC-000327-HPS, 2019 WL 2177956, at

*7 (Mass. Land Ct. May 17, 2019) (“Promissory notes, on the other hand, are never recorded,

and ownership of a note is demonstrated by an endorsement on the note itself; it is not necessary

to demonstrate a chain of title or to even identify past holders of a note in order to provide

evidence that one is the current holder of the note, because the chain is demonstrated by the

endorsements on the note itself and are self-evident”); Germano v. U.S. Bank Nat’l Ass’n, No.

17-SBQ-36138-12-001-HPS, 2018 WL 3826351, at *3 (Mass. Land Ct. Aug. 10, 2018) (same).

For these reasons, Plaintiffs’ argument that Defendants were required to register all transfers in

the beneficial interest fails as a matter of law and thus granting leave to amend the complaint

would be futile.3

       4. Conclusion

       For these reasons, Plaintiff’s Motion for Leave to Amend the Complaint [#38] is hereby

DENIED. This case is CLOSED.

       IT IS SO ORDERED.

Date: January 28, 2021
                                                              /s/ Indira Talwani
                                                              United States District Judge




       on the “registered land side of the registry of deeds,” and may be altered only
       through an action [] brought in the Land Court.

In re Bailey, 468 B.R. 464, 477 (Bankr. D. Mass. 2012) (internal citations omitted).
3
  Plaintiffs also contend in the “Facts” section of their proposed first amended complaint (but not
in the “Causes of Action” section) that the May 8, 2010 mortgage assignment was backdated to
December 8, 2009, making the assignment invalid. Am. Compl. 5 [#38-1]. However, alleged
defects in an assignment render that assignment “merely voidable at the election of one party but
otherwise effective to pass legal title.” Culhane v. Aurora Loan Servs. of Nebraska, 708 F.3d
282, 291 (1st Cir. 2013).
                                                  8
